DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2019, 10/31/2019, 01/29/2020, and 05/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-12, 18-20, 22-24, 30, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US PGPub 2005/0172476, hereinafter Stone) in view of Huang et al. (US PGPub 2004/0144651, hereinafter Huang).
Regarding claim 1, Stone discloses an article, comprising:
a microfluidic channel (figure 6, microfluidic channel 70) comprising a two-dimensional array of obstructions therein (obstructions 62), a plurality of droplets within the microfluidic channel upstream of the two-dimensional array (droplet 60, paragraph 
wherein the plurality of divided droplets has a distribution in characteristic dimension such that no more than about 5% of the divided droplets have a characteristic dimension greater than about 120% or less than about 80% of the average characteristic dimension of the plurality of divided droplets (paragraph 0088, “droplets 76 of essentially uniform size” meets the dimensional recitation),
wherein the two-dimensional array of obstructions is arranged in a plurality of rows of substantially regularly-spaced obstructions, the rows arranged substantially orthogonal to a direction of average fluid flow through the microfluidic channel (see arrangement of obstructions in 2 rows orthogonal to fluid flow direction in channel 70),
wherein at least some of the rows of substantially regularly-spaced obstructions are offset relative to an adjacent row of substantially regularly-spaced obstructions (second row of obstructions can be seen to be offset in figure 6), and
wherein at least some of the rows of substantially regularly-spaced obstructions are offset such that the midpoint of the spacing between the centers of two obstructions in a row is aligned with the center of an obstruction of an adjacent row (paragraph 0088, “one approximately at the center of channel 70 and two more, downstream of the first, each positioned approximately halfway between the first obstruction and the channel wall”).  As can be seen in the figure and description, the positioning of the obstructions is as recited in the claim.
Stone is silent to the array of obstructions comprising at least 5 rows of obstructions.  Huang teaches an array of obstructions wherein the array of obstructions In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In figure 6 of Stone, different numbers of obstructions are shown producing different numbers of divided droplets.  In fact, in channel 70, two rows of obstructions are shown to produce evenly divided droplets, providing evidence that additional rows of obstructions could be used to form divided droplets.  Thus, it is reasonable to expect that adding obstructions or rows of obstructions would simply provide additional divided droplets.  The modification of Stone to produce additional divided droplets by providing additional rows of obstructions would be well within the ability of one having ordinary skill in the art.
Further, the Examiner has found that the specification contains no disclosure of any unexpected results arising from the specific numbers of rows of obstructions recited in the claims, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the number of rows, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus 
Regarding claim 4, Stone discloses the centers of the obstructions in at least some of the rows being offset relative to the centers of the obstructions in an adjacent row (second row of obstructions can be seen to be offset in figure 6, channel 70).
Regarding claim 5, Stone discloses the centers of the obstructions in at least some of the rows being offset relative to the centers of the obstructions in an adjacent row by less than or equal to about 100 micrometers (paragraph 0055).  In the cited paragraph, the dimensions of the channel are defined, including channel widths of less than 100 micrometers.  Obviously, if channel 70 in figure 6 had a width of less than 100 micrometers, the offset between rows of obstructions would also have to be less than 100 micrometers, meeting the claim.
Regarding claim 7, Stone discloses at least some of the obstructions having a portion that is at a 90 degree angle with respect to the average direction of fluid flow in the microfluidic channel (paragraph 0089, “obstructions of essentially any size and cross-sectional shape can be used (e.g. square, rectangular, triangular, ovoid, circular)”; figure 7).  In figure 7, a square obstruction is shown that has a front face that is at a 90 degree angle with respect to the average direction of fluid flow in the microfluidic channel.  Because Stone indicates that any obstruction can be square, it follows that the obstructions in figure 6 could be shaped and positioned as that in figure 7, meeting the claim.
Regarding claim 8, Stone discloses at least some of the obstructions being substantially rectangular (paragraph 0089, “obstructions of essentially any size and 
Regarding claim 9, Stone discloses at least some of the obstructions being substantially square (paragraph 0089, “obstructions of essentially any size and cross-sectional shape can be used (e.g. square, rectangular, triangular, ovoid, circular)”).
Regarding claim 10, Stone discloses at least some of the obstructions being substantially circular (figure 6, obstructions 62 can be seen to be circular in shape; paragraph 0089, “obstructions of essentially any size and cross-sectional shape can be used (e.g. square, rectangular, triangular, ovoid, circular)”).
Regarding claim 11, Stone discloses the average height of the obstructions being less than 100 micrometers (paragraph 0055).  In the cited paragraph, the dimensions of the channel are defined, including channel heights of less than 100 micrometers.  Obviously, if channel 70 in figure 6 had a height of less than 100 micrometers, the height of the obstructions would also have to be less than 100 micrometers, meeting the claim.
Regarding claim 12, Stone discloses the average width of the obstructions being less than 100 micrometers (paragraph 0055).  In the cited paragraph, the dimensions of the channel are defined, including channel widths of less than 100 micrometers.  Obviously, if channel 70 in figure 6 had a width of less than 100 micrometers, the width of the obstructions would also have to be less than 100 micrometers, meeting the claim.
Regarding claim 18, Stone discloses a method, comprising:
providing a two-dimensional array of obstructions (figure 6, obstructions 62) contained within a microfluidic channel (channel 70), wherein the average distance 
passing a plurality of droplets (droplet 60; paragraph 0088, “a plurality of subject droplets 60”) through the array of obstructions to divide at least about 50% of the droplets to form a plurality of divided droplets (droplets 76), wherein the plurality of divided droplets has a distribution in characteristic dimension such that no more than about 5% of the divided droplets have a characteristic dimension greater than about 120% or less than about 80% of the average characteristic dimension of the plurality of divided droplets (paragraph 0088, “droplets 76 of essentially uniform size” meets the dimensional recitation).
Stone is silent to the array of obstructions comprising at least 5 rows of obstructions.  Huang teaches an array of obstructions wherein the array of obstructions comprises at least 5 of obstructions (figure 2, in the array shown, 8 rows can be seen).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the article of Stone with the number of rows of obstructions of Huang because adding obstructions to the article of Stone would be a simple duplication of parts that would provide no new and unexpected result.  See In re Harza, supra.  In figure 6 of Stone, different numbers of obstructions are shown producing different numbers of divided droplets.  In fact, in channel 70, two rows of obstructions are shown to produce evenly divided droplets, providing evidence that additional rows of obstructions could be used to form divided droplets.  Thus, it is reasonable to expect 
Further, the Examiner has found that the specification contains no disclosure of any unexpected results arising from the specific numbers of rows of obstructions recited in the claims, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, supra.
With respect to the limitation of the number of rows, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of Stone with the number of rows recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claims 19, 22, and 23, Stone discloses dividing substantially all of the droplets (paragraph 0088).  In the cited paragraph, Stone indicates that a plurality of uniformly-sized droplets are formed that are smaller than the original droplets.  If the formed droplets are uniformly sized and smaller than the starting droplets, it indicates that all or essentially all of the starting droplets must be divided, meeting claims 19, 22, and 23.
Regarding claim 20, Stone discloses the plurality of divided droplets having a coefficient of variation of the characteristic dimension is less than or equal to about 20% 
Regarding claim 24, Stone discloses the droplets being contained within a liquid (paragraph 0086, “droplets…contained within a dispersant”; paragraph 0005, “a water-based dispersant”).
Regarding claims 30 and 31, Stone is silent to the array of obstructions comprising at least 5 rows of obstructions and less than 100 rows of obstructions.  Huang teaches an array of obstructions wherein the array of obstructions comprises at least 5 of obstructions and less than 100 rows of obstructions (figure 2, in the array shown, 8 rows can be seen).  Even if additional rows of obstructions are present in the device of Huang, the term "array" is broad enough that any subset of the obstructions could be considered an array and meet the claim.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the article of Stone with the number of rows of obstructions of Huang because adding obstructions to the article of Stone would be a simple duplication of parts that would provide no new and unexpected result.  See In re Harza, supra.  In figure 6 of Stone, different numbers of obstructions are shown producing different numbers of divided droplets.  In fact, in channel 70, two rows of obstructions are shown to produce evenly divided droplets, providing evidence that additional rows of obstructions could be used to form divided droplets.  Thus, it is reasonable to expect that adding obstructions or rows of obstructions would simply provide additional divided droplets.  The modification of Stone to produce additional divided droplets by providing additional rows of obstructions would be well within the ability of one having ordinary skill in the art.
In re Woodruff, supra.
With respect to the limitation of the number of rows, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of Stone with the number of rows recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US PGPub 2005/0172476, hereinafter Stone) in view of Huang et al. (US PGPub 2004/0144651, hereinafter Huang), as applied to claim 1 above, and further in view of Sturm et al. (US PGPub 2010/0059414, hereinafter Sturm).
Regarding claims 2 and 3, Stone is silent to the average horizontal (claim 2) or vertical (claim 3) spacing between an obstruction and the next nearest obstruction in rows (claim 2) or columns (claim 3) of the array being greater than or equal to 10 micrometers and less than about 100 micrometers.  Sturm teaches a microfluidic channel having obstructions (figure 11) that are spaced vertically and horizontally from the next nearest obstruction by 10 micrometers (paragraph 0072).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the .
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US PGPub 2005/0172476, hereinafter Stone) in view of Huang et al. (US PGPub 2004/0144651, hereinafter Huang), as applied to claim 1 above, and further in view of Huang et al. (US PGPub 2007/0026381, hereinafter Huang ‘381).
Regarding claims 13 and 14, Stone is silent to the aspect ratio of the obstructions.  Huang '381 teaches a microfluidic device including an array of obstructions wherein the aspect ratio of the obstructions is less than 3 (paragraph 0134).  This range overlaps with that of claim 13 (“at least 2”) and reads on the range of claim 14 ("less than about 10").  To one of ordinary skill in the art at the time of invention, it would have been obvious to have adjusted the aspect ratio of Stone such that it is within the ranges recited in the instant claims, as in Huang '381, because the application of a known technique (setting the aspect ratio to a known aspect ratio) would have produced predictable results, as evidenced by its use in Huang '381.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, Stone indicates that the size of the obstructions can be selected to achieve a 
Regarding claim 15, Stone is silent to the interstitial volume of the array being less than or equal to about 200,000 cubic micrometers.  Huang ‘381 teaches an interstitial area of 288 square micrometers, which, when combined with the depth of the space of Stone (25 micrometers, as in paragraph 0055), results in an interstitial volume of 7200 square micrometers, meeting the claim.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have adjusted the spacing of Stone such that it gives the interstitial volume recited in the instant claims, as in Huang '381, because the application of a known technique (setting the spacing to known distances) would have produced predictable results, as evidenced by its use in Huang '381.  See KSR International Co. v. Teleflex Inc. (KSR), supra.  Further, Stone indicates that the shape and size of the channels and the shape and size of the obstructions can be selected to achieve a desired droplet size and distribution (paragraph 0089).  This would indicate that an adjustment of the size of obstructions and channel to provide a desired interstitial volume would be well within the ability of one of ordinary skill in the art based on the desired results, and thus is considered to be obvious.
Claims 21, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US PGPub 2005/0172476, hereinafter Stone) in view of Huang et al. (US PGPub 2004/0144651, hereinafter Huang), as applied to claim 18 above, and further in view of Abate et al. (WO 2012/109138, hereinafter Abate).
Regarding claim 21, Stone is silent to the coefficient of variation of the characteristic dimension of the plurality of droplets is greater than that of the plurality of divided droplets.  Abate teaches a method of splitting droplets in which the variation of the characteristic dimension of the plurality of droplets is greater than that of the plurality of divided droplets (page 19, lines 8-27).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have produced divided droplets having a smaller coefficient of variation than the parent droplets for the purpose of homogenizing the size of the droplets through the process to better control their properties in further processing.
Regarding claim 25, Stone is silent to viscosities of the droplets and the liquid having a ratio of less than or equal to 20.  Abate teaches droplets and carrier liquid having a viscosity ratio of less than 20 (example 1, materials listed meet the claim).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have adjusted the viscosities of the fluids within the recited range to allow for the desired fluid flow in the channel (Abate: page 18, lines 1-2).
Regarding claim 26, Stone is silent to the capillary number of the droplets being less than about 2.  Abate teaches droplets being divided that have a capillary number of less than 2 (figures 6A and 6B, capillary numbers under 2 are indicated).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided droplets with the recited capillary numbers for the purpose of controlling the splitting of the droplets (Abate: page 40, line 29-page 41, line 12).

Response to Arguments
Applicant's arguments filed 03/12/2020 have been fully considered but they are not persuasive.
The Applicant argues that the apparatus presented in channel 74 of figure 6 of the Stone reference would not produce droplets of equal size, as recited in the claims.  The Applicant has also provided an affidavit (hereinafter “the affidavit”) that includes data indicating that channel 74 of figure 6 of Stone would not produce droplets of equal size.  Whether or not this is true, channel 74 of figure 6 of Stone has not been cited by the Examiner.  The Examiner has instead cited channel 70 of figure 6 of Stone
As was suggested during the interview on 10/31/2019, the Examiner urges the Applicant to claim a data-supported number of rows that is able to consistently produce monodisperse droplets (instead of the current recitation of five or more rows), and an argument of unexpected results be presented with data showing that the specific embodiment of Stone cited by the Examiner does not produce monodisperse droplets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARC C HOWELL/Primary Examiner, Art Unit 1774